            Case 3:20-cv-00306-FM Document 21 Filed 07/29/21 Page 1 of 1




                                                                        evtas
                                                                         Filed
                          UNITED STATES DISTRICT COURT                           Clerk, ii.
                           WESTERN DISTRICT OF TEXAS                                               District Court
                                                                                              s.


                                EL PASO DIVISION

HUNTER KILLER PRODUCTIONS,
INC.; BODYGUARD PRODUCTIONS,
INC.; MORGAN CREEK
PRODUCTIONS, INC.; VOLTAGE
HOLDINGS, LLC; RAMBO V                                        EP-20-CV-00306-FM
 PRODUCTIONS, INC,

       Plaintiffs,

 V.




SABRINA BOYLAN,

       Defendant.
                                        FINAL JUDGMENT

                                                              and Default Judgment"
      In accordance with "Order Granting Motion to Reconsider

[ECF No. 20], entered July 29, 2021, the court enters its Final
                                                                Judgment pursuant to Federal Rule

of Civil Procedure 58 as follows:
               It is HEREBY ORDERED that all claims are DISMISSED
                                                                  WITH
               PREJUDICE.
                                                                       are DENIED AS
       2.      It is FURTHER ORDERED that all pending motions, if any,
               MOOT.
                                                                          to
       3.      It is FURTHER ORDERED the Clerk of the Court is INSTRUCTED
               CLOSE the case.

       SIGNED AND ENTERED this               day of July 2021.




                                      FRANK MONTALVO
                                      UNITED STATES DISTRICT JUDGE
